Order issued August 30, 2022




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas

                               NO. 01-21-00162-CV

                          ONEIDA JONES, Appellant

                                        V.

 ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY AND
                ERIC HUNSICKER, Appellees

                      On Appeal from 281st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-57201


                       MEMORANDUM ORDER
                    OF REFERRAL TO MEDIATION

      The Court determines that it is appropriate to refer this appeal for resolution

by mediation. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.021, 154.022(a),
154.023. Accordingly, the Court orders that this appeal be referred to mediation

See id. § 154.022(a).

      The parties shall choose a qualified mediator and agree on a reasonable fee

for the mediator’s services.1 See id. §§ 154.052, 154.054(a).

      The Court sets the following deadlines:

      •      No later than 15 days from the date that this order is issued, the
      parties shall file with the Clerk of this Court a completed “Parties’
      Notification to Court of Mediator.”          This document can be
      downloaded from the forms page of the Court’s website at
      http://www.txcourts.gov/1stcoa.

      •      No later than 60 days from the date that this order is issued, the
      parties shall conduct the mediation.

      •     No later than two days from the conclusion of the mediation,
      the parties and the mediator shall advise the Clerk of this Court in
      writing whether the parties did or did not settle the underlying dispute.

      All parties, or their representative with full settlement authority, shall attend

the mediation with their counsel. The mediator shall encourage and assist the

parties in reaching a settlement of their dispute but may not compel or coerce the

parties to enter into a settlement agreement.          See id. § 154.053(a).       All


  1   The Court does not recommend mediators. Mediation information is
      available from the Dispute Resolution Center of Harris County ((713) 755-
      8274 and https://drc.harriscountytx.gov/), the Fort Bend Dispute Resolution
      Center ((281) 342-5000), the Alternate Dispute Resolution Section of the
      State Bar of Texas (http://www.texasadr.org/), and other groups. The parties
      are not required to use a mediator recommended or listed by these groups.
communications relating to the mediation are confidential and not subject to

disclosure, except as set forth by law. See id. § 154.073. The Clerk of this Court,

however, will file this order, any objection to this order, and the completed

“Parties’ Notification to Court of Mediator” with the other documents filed in this

appeal that are available for public inspection.

      Unless expressly authorized by the disclosing party, the mediator may not

disclose to either party information given in confidence by the other and shall at all

times maintain confidentiality with respect to communications relating to the

subject matter of the dispute. See id. § 154.053(b). Unless the parties agree

otherwise, all matters, including the conduct and demeanor of the parties and their

counsel during the settlement process, are confidential and may never be disclosed

to anyone, including this Court. See id. § 154.053(c).

      The Court will consider the agreed fee for the mediator’s services to be

reasonable and tax that fee as a cost of the appeal unless the parties agree to

another method of payment. See id. § 154.054.

      The appeal is abated, treated as a closed case, and removed from this court’s

active docket. The appeal will be reinstated on this court’s active docket when the

parties and mediator notify the Clerk of this Court whether the parties did or did

not settle the underlying dispute. The court will also consider an appropriate
motion to reinstate the appeal filed by either party, or the court may reinstate the

appeal on its own motion.

      It is so ORDERED.



Judge’s signature:            /s/ Peter Kelly
                            _______________________________________
                               Acting individually  Acting for the Court


Panel consists of Justices Kelly, Goodman, and Guerra.

Justice Goodman, dissenting from this order.